        Case 5:18-cv-00680-JKP-RBF Document 52 Filed 10/03/18 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                  SAN ANTONIO DIVISION

RUSSELL ZINTER; ET AL.                                §
                                                      §
       Plaintiffs,                                    §
                                                      §
v.                                                    §            CIVIL NO. SA-18-CA-680-FB
                                                      §
CHIEF JOSEPH SALVAGGIO; ET AL.                        §
                                                      §
       Defendants.                                    §



          DEFENDANT CITY OF LEON VALLEY'S OBJECTIONS TO PLAINTIFFS'
                      SUBPOENAS AND MOTION TO QUASH


        Defendant CITY OF LEON VALLEY ("City") files this its Objections to Plaintiffs'

Subpoenas dated September 20, 2018, attached to Individual Defendants' Objections and Motion

to Quash as Exhibit A, [Dkt. 50, 50-1] and incorporated herein by reference, and received by

Defendant City on September 27, 2018 (See attached Exhibit "A" emails of acceptance of

service and receipt). Along with its objections, Defendant files this Motion to Quash said

subpoenas pursuant to Rule 45, Federal Rules of Civil Procedure and in support thereof would

show this court the following:

                                           I. BACKGROUND

1.      Defendant CITY OF LEON VALLEY moves to quash said subpoenas under Rule 45 (b)

(!) for being defective. In Re Dennis, 330 F. 3d 696, 704 (5 th Cir. 2003); Seals v. Size/I Oil Co.

2013 W.W. 3070844 (E.D. La. June 17, 2013).

2.      Defendant CITY OF LEON VALLEY objects and moves to quash Plaintiffs' Subpoenas

[Dkt. 50-1] pursuant to Rule 45 (d)(2)(b) of the Federal Rules of Civil Procedure and 45(d)(3) as




Defendant City's Objections to Plaintiffs' Subpoenas & Motion to Quash                Page I
            Case 5:18-cv-00680-JKP-RBF Document 52 Filed 10/03/18 Page 2 of 3




being overbroad and not proportional to the needs of the case.              American Federation of

Musicians of the United States and Canada v. Scodham, 313 F.R.E. 39, 44 (N.D. Tex. 2015).

        WHEREFORE, PREMISES CONSIDERED, Defendant CITY OF LEON VALLEY,

prays that its Objections and Motion to Quash be in all things granted and for such other and

further relief, at law or in equity, general or special, to which Defendant City may be justly

entitled.

                                                   Respectfully submitted

                                                   DENTON NA VARRO ROCHA BERNAL & ZECH
                                                   A Professional Corporation
                                                   2517 N. Main Avenue
                                                   San Antonio, Texas 78212
                                                   Telephone:      (210) 227-3243
                                                   Facsimile:      (210) 225-4481
                                                   patrick.bcmal(alrampage-sa.com
                                                   adolfo.ruiz/a:rampage-sa.com




                                           BY:     PATRI~~
                                                   State Bar No. 02208750
                                                   ADOLFO RUIZ
                                                   State Bar No. 17385600
                                                   ATTORNEYS FOR DEFENDANT
                                                   CITY OF LEON VALLEY




 Defendant City's Objections to Plaintiffs' Subpoenas & Motion to Quash                 Page 2
           Case 5:18-cv-00680-JKP-RBF Document 52 Filed 10/03/18 Page 3 of 3




                                            CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing instrument has been served
upon the below named individual(s) via E-Notification as indicated, and according to the Federal
Rules of Civil Procedure on the 3rd day of October, 2018.

Brandon J. Grable                                                                   E-NOTIFICATION
GRABLE LAW FIRM PLLC
1603 Babcock Road, Suite 118
San Antonio, Texas 78229

Solomon M. Radner                                                                   E-NOTIFICATION
EXCOLO LAW, PLLC
26700 Lahser Rd, Suite 40 I
Southfield, MI 48033

Charles S. Frigerio                                                                 E-NOTIFICATION
Law Offices of Charles S. Frigerio PC
111 Soledad, Ste. 840
San Antonio, Texas 78205




F:\Zinter ct al v Leon Valley (45259)\Pleadings\Dmfts\Def City's Obj to Pltf Subpoenas and MTQ 2018 1003.doc




 Defendant City's Objections to Plaintiffs' Subpoenas & Motion to Quash                                        Page 3
